EXECUTION COPY

PURCHASE AND SALE AGREEMENT

between

GEHL COMPANY,

as Originator

and

GEHL RECEIVABLES LLC,

as Buyer

Dated as of
February 24, 2005

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page
ARTICLE I   DEFINITIONS 1   1.1 Definitions 1   1.2 Other Definitional
Provisions 1 
ARTICLE II CONVEYANCE OF RECEIVABLES 2   2.1 Conveyance of Receivables 2   2.2
Intention of the Parties 3   2.3 The Closing 3   2.4 Servicing 4 
ARTICLE III REPRESENTATIONS AND WARRANTIES 4   3.1 Representations and
Warranties 4   3.2 Receivables Characteristics 4   3.3 Repurchase Upon Breach 9 
 3.4 Custody of Receivable Files 10 
ARTICLE IV CONDITIONS 11   4.1 Conditions to Obligation of Buyer 11 
ARTICLE V REPRESENTATIONS AND COVENANTS OF ORIGINATOR 12   5.1 Protection of
Right, Title and Interest 12   5.2 Other Liens or Interests 13   5.3 Costs and
Expenses 13   5.4 Indemnification 13   5.5 Cross Collateralized Contracts 15 
 5.6 Ineligible Receivables 15   5.7 Representations and Warranties of
Originator 16 
ARTICLE VI MISCELLANEOUS 19   6.1 Obligations of Originator 19   6.2 Buyer
Assignment of Repurchased Receivables 19   6.3 Assignment 19   6.4 Amendment 19 
 6.5 Nonpetition Covenant 19   6.6 Waivers 20   6.7 Notices 20   6.8 Costs and
Expenses 20   6.9 Headings and Cross-References 20  6.10 Governing Law 20 

i

--------------------------------------------------------------------------------


  6.11 Counterparts 20  6.12 Severability 21  6.13 Intention of Parties
Regarding Delaware Securitization Act 21  6.14 Merger and Integration 21  6.15
Survival of Representations and Warranties 21  6.16 Termination 21 

Exhibit A Form of Sale Assignment









ii

--------------------------------------------------------------------------------

        PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of February 24,
2005 between GEHL COMPANY, a Wisconsin corporation (“Originator”), and GEHL
RECEIVABLES LLC, a Delaware limited liability company (“Buyer”).

        WHEREAS, in the regular course of its business, Originator purchases
from equipment dealers and its subsidiaries and directly originates equipment
installment sale contracts; and

        WHEREAS, Originator and Buyer wish to set forth the terms pursuant to
which Buyer will acquire from time to time Receivables and other Assets (as
defined herein); and

        WHEREAS, Originator and Buyer wish to set forth herein certain
representations, warranties, covenants and indemnities of Originator with
respect to the Receivables and related Assets for the benefit of Buyer, the
Issuer, the Trustee and the Noteholders.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

        1.1     Definitions. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement, shall have the meanings set forth in Annex
A to the Sale and Servicing Agreement dated as of the date hereof among
Originator, as originator and as servicer (the “Servicer”), Buyer, as seller
thereunder, Gehl Funding LLC, as issuer (the “Issuer”), JPMorgan Chase Bank,
National Association, as trustee (the “Trustee”), and Systems and Services
Technologies, Inc., as backup servicer (the “Backup Servicer”) and as custodian
(the “Custodian”) (as the same may be amended or supplemented from time to time,
the “Sale and Servicing Agreement”).

        1.2     Other Definitional Provisions.

            (a)     All terms defined in this Agreement shall have the defined
meanings when used in any instrument governed hereby and in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.

            (b)     Accounting terms used but not defined or partly defined in
this Agreement, in any instrument governed hereby or in any certificate or other
document made or delivered pursuant hereto, to the extent not defined, shall
have the respective meanings given to them under GAAP or any such instrument,
certificate or other document, as applicable. To the extent that the definitions
of accounting terms in this Agreement or in any such instrument, certificate or
other document are inconsistent with the meanings of such terms under GAAP, the
definitions contained in this Agreement or in any such instrument, certificate
or other document shall control.

--------------------------------------------------------------------------------

            (c)     The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

            (d)     Section and Exhibit references contained in this Agreement
are references to Sections and Exhibits in or to this Agreement.

            (e)     Unless otherwise specified, the term “including” shall mean
“including without limitation.”

            (f)     The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such terms.

            (g)     Any agreement, instrument or statute defined or referred to
herein or in any instrument or certificate delivered in connection herewith
means such agreement, instrument or statute as the same may from time to time be
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments and instruments associated therewith;
all references to a Person include its permitted successors and assigns.

ARTICLE II
CONVEYANCE OF RECEIVABLES

        2.1     Conveyance of Receivables.

            (a)     In consideration of Buyer’s payment of the Acquisition Price
in the manner set out in Section 2.1(b), Originator does hereby sell, transfer,
assign, set over and otherwise convey to Buyer, without recourse (subject to the
obligations herein), all of the right, title, interest of Originator whether now
existing or hereafter arising in, to and under:

          (i)     the Receivables listed in the Schedule of Receivables from
time to time;


          (ii)     all monies received under the Receivables on and after the
related Cutoff Date, including without limitation all Net Liquidation Proceeds
received with respect to the Receivables;


          (iii)     the security interests in the Financed Equipment granted by
Obligors and Originator pursuant to the related Contracts and any other interest
of Originator in such Financed Equipment;


          (iv)     any proceeds from claims on any Receivables Insurance
Policies or certificates relating to the Financed Equipment or the Obligors
thereunder;


          (v)     all proceeds from Dealer Recourse with respect to the
Receivables;


          (vi)     refunds for the costs of, and other amounts received in
connection with, extended warranty contracts with respect to Financed Equipment
securing the Receivables;


          (vii)     the Receivable File related to each Receivable and all other
documents that Originator or the Servicer may keep on file in accordance with
their customary procedures for originating or servicing the Receivables for
Obligors of the Financed Equipment;


2

--------------------------------------------------------------------------------

          (viii)     all amounts and property from time to time held in or
credited to the Lockbox Account with respect to the Receivables (it being
understood that title to the Lockbox Account is not conveyed hereunder);


          (ix)     all property (including the right to receive future Net
Liquidation Proceeds) that secures a Receivable that has been acquired by or on
behalf of Buyer pursuant to a liquidation of such Receivable; and


          (x)     all present and future claims, demands, causes and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property which at
any time constitute all or part of or are included in the proceeds of any of the
foregoing (the foregoing clauses (i) — (x) being collectively referred to as the
“Assets”).


            (b)     As consideration for the conveyance of Receivables and
related Assets to be transferred on any Funding Date pursuant to this Agreement,
Buyer shall pay or cause to be paid to Originator on such Funding Date an amount
equal to the Aggregate Principal Balance of the Related Receivables as of the
related Cutoff Date, plus any premium or minus any discount agreed upon by
Originator and Buyer (the “Acquisition Price”). To the extent that the cash
portion of the Acquisition Price for the Assets is less than the fair market
value thereof, the difference shall be deemed a capital contribution by
Originator to Buyer.

        2.2     Intention of the Parties. It is the intention of the parties
hereto that each transfer and assignment of the Related Receivables and other
Assets contemplated by this Agreement and each Sale Assignment (as defined
below) executed in connection herewith shall constitute a sale of the Related
Receivables and other Assets from Originator to Buyer, conveying good title
thereto, free and clear of all liens and rights of others and it is intended
that the beneficial interest in and title to the Related Receivables and other
Assets shall not be part of Originator’s estate in the event of the filing of a
bankruptcy petition by or against Originator under any bankruptcy law. In the
event that, notwithstanding the intent of the parties, the transfer and
assignment contemplated hereby or by any Sale Assignment is held not to be a
sale, the parties intend (i) that Originator shall have granted to Buyer, and
Originator hereby grants to Buyer, a first priority, perfected security interest
in all of its right, title and interest in and to the Related Receivables and
other Assets and (ii) that this Agreement and any related Sale Assignment shall
constitute a security agreement under applicable law.

        2.3     The Closing.  The sale and purchase of the initial Assets on the
Closing Date shall take place simultaneously with the closings under: (a) the
Sale and Servicing Agreement, (b) the Note Purchase Agreement and (c) the
Indenture.

3

--------------------------------------------------------------------------------

        2.4     Servicing. At Buyer’s request, Originator will continue to
service the Receivables in accordance with and subject to the terms of the Sale
and Servicing Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

        3.1     Representations and Warranties. Originator makes the
representations and warranties set forth in Section 3.2 below to Buyer (for the
benefit of the Trustee and the Noteholders) as of the Closing Date as to the
Receivables and with respect to each transfer hereunder, as of the related
Funding Date; provided that such representations and warranties relate to the
Receivables conveyed on any Funding Date and are made solely with respect to the
Receivables transferred on such Funding Date, such representations and
warranties are made as of the related Funding Date, and shall in each case
survive the sale, transfer and assignment of the Receivables to Buyer, the sale
and transfer of the Receivables to the Issuer pursuant to the Sale and Servicing
Agreement, and the pledge of the Receivables by the Issuer to the Trustee for
the benefit of the Noteholders pursuant to the Indenture; providedfurther that
Originator acknowledges that Buyer will rely upon the accuracy of the following
representations and warranties in transferring the Assets to the Issuer and the
initial Noteholder will rely upon the accuracy of such representations and
warranties in purchasing the Note and making Advances to the Issuer; provided
further however that with respect to representations and warranties made to
Originator’s knowledge, the term “knowledge” shall be deemed to include the
knowledge of any Executive Officer of Originator.

        3.2     Receivables Characteristics.

          (i)     Eligible Receivables. As of the related Funding Date, each
Related Receivable is an Eligible Receivable.


          (ii)     Schedule of Receivables. The information with respect to the
Related Receivables set forth in Schedule A to the related Sale Assignment is
true and correct in all material respects as of the close of business on the
related Cutoff Date, and no selection procedures adverse to the Noteholders have
been utilized in selecting the Related Receivables to be sold hereunder from all
Eligible Receivables owned by Originator.


          (iii)     Compliance with Law. Each Related Receivable, the sale of
the Financed Equipment and the sale of any physical damage insurance, and any
extended warranty or service contracts complied at the time the Related
Receivable was originated or made and at the execution of the applicable Sale
Assignment complies in all respects with all material requirements of applicable
Federal, State, and local laws, rules and regulations.


          (iv)     Security Interest in Financed Equipment. Immediately prior to
the sale, assignment and transfer thereof to Buyer, each Related Receivable and
the other Assets was secured by a validly perfected first priority security
interest in the Financed Equipment in favor of Originator as secured party or
all necessary and appropriate action has been taken to perfect a first priority
security interest in the Financed Equipment in favor of Originator as secured
party, which security interest is assignable and upon the consummation of the
transactions described herein, will be validly assigned to Buyer, and such
assigned security interest will be prior to all other liens upon and security
interests in such Financed Equipment which now exist or may hereafter arise or
be created (except, as to priority, for any tax liens, mechanics’ liens or Liens
which attach by operation of law).


4

--------------------------------------------------------------------------------

          (v)     Receivables in Force. No Related Receivable has been
satisfied, subordinated or rescinded, nor has any related Financed Equipment
been released from the lien granted with respect to the Related Receivable in
whole or in part.


          (vi)     No Waiver. Except as permitted under the Sale and Servicing
Agreement and clause (vii) below, no provision of a Related Receivable has been
waived, altered or modified in any respect since its origination.


          (vii)     No Amendments. Except as permitted under the Sale and
Servicing Agreement, no Related Receivable has been amended, modified, waived or
refinanced except pursuant to instruments included in the Receivable File and no
such amendment or modification has caused such Related Receivable to fail to
satisfy all of the representations and warranties of Originator set forth herein
with respect thereto or to fail to meet all of the conditions as set forth
herein.


          (viii)     No Defenses. No right of rescission, setoff, counterclaim
and, to Originator’s knowledge, no defense exists or has been asserted or
threatened with respect to any Related Receivable. The operation of the terms of
any Related Receivable or the exercise of any right thereunder will not render
such Related Receivable unenforceable in whole or in part.


          (ix)     No Liens. As of the related Cutoff Date, (a) there are no
liens or claims existing or which have been filed for work, labor, storage or
materials relating to Financed Equipment under any of the Related Receivables
that are liens prior or equal to, the security interest in the Financed
Equipment granted by the Related Receivable and (b) there is no lien filed
against any Financed Equipment under a Related Receivable for delinquent taxes.


          (x)     No Default; Repossession. Except for payment delinquencies
continuing for a period of not more than 60 days as of the related Cutoff Date,
no default, breach, violation or event permitting acceleration under the terms
of any Related Receivable has occurred; and to Originator’s knowledge, no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Related Receivable has arisen; and neither the Servicer nor Originator has
waived any of the foregoing (except in a manner consistent with the Sale and
Servicing Agreement) and no Financed Equipment financed under a Related
Receivable shall have been repossessed.


          (xi)     Insurance; Other. (A) With respect to each Receivable, the
related Obligor is required to have obtained an insurance policy covering the
Financed Equipment as of the date such Related Receivable was initially
financed. All such policies are required to insure against loss and damage due
to fire, theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Originator and its successors and assigns
are named the loss payee or as additional insureds on each such insurance
policy. Each such insurance policy is in an amount at least equal to the
remaining Principal Balance of the Related Receivable and each Related
Receivable requires the Obligor to obtain and maintain such insurance naming
Originator and its successors and assigns as loss payee or an additional insured
and (B) as to each Related Receivable that finances the cost of an extended
service contract, the respective Financed Equipment which secures the Related
Receivable is covered by an extended service contract. As of the related Cutoff
Date, no Financed Equipment is or had previously been insured under a policy of
forced-placed insurance.


5

--------------------------------------------------------------------------------

          (xii)     Title. It is the intention of Originator that each transfer
and assignment herein contemplated constitutes a sale of the Related Receivables
and the related other Assets from Originator to Buyer and that the beneficial
interest in and title to such Related Receivables and related other Assets not
be part of Originator’s estate in the event of the filing of a bankruptcy
petition by or against Originator under any bankruptcy law. No Related
Receivable or related other Assets have been sold, transferred, assigned, or
pledged by Originator to any Person other than Buyer and by Buyer to any Person
other than the Issuer. Immediately prior to each transfer and assignment herein
contemplated, Originator had good and marketable title to each Related
Receivable and related other Assets and was the sole owner thereof, free and
clear of all liens, claims, encumbrances, security interests, and rights of
others, and, immediately upon the transfer thereof to Buyer and the concurrent
pledge to the Trustee under the Indenture, the Trustee for the benefit of the
Noteholders shall have a valid and enforceable security interest in the
Collateral, free and clear of all liens, encumbrances, security interests, and
rights of others, and such transfer has been perfected under the UCC. No Dealer
has the right to repurchase any Receivable or has a participation in, or other
right to receive, proceeds of any Receivable.


          (xiii)     Lawful Assignment. No Related Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, and assignment of such Related Receivable under this Agreement
shall be unlawful, void, or voidable. Originator has not entered into any
agreement with any account debtor that prohibits, restricts or conditions the
assignment of any portion of the Related Receivables.


          (xiv)     All Filings Made. All filings (including, without
limitation, UCC filings or other actions) necessary in any jurisdiction to give
Buyer a first priority perfected ownership interest in the Receivables and the
other Assets, including, without limitation, the proceeds of the Receivables (to
the extent that Buyer can obtain such first priority perfected security interest
pursuant to one or more UCC filings).


          (xv)     Receivable File; One Original. Originator has delivered or
caused to be delivered to the Custodian, at the location specified in the Sale
and Servicing Agreement, a complete Receivable File with respect to each Related
Receivable, and the Custodian has delivered to Buyer and the Noteholders a copy
of the Custodial Receipt therefor. There is only one original executed copy of
all instruments, notes and/or chattel paper related to the origination of each
Receivable.


6

--------------------------------------------------------------------------------

          (xvi)     Chattel Paper. Each Related Receivable constitutes “tangible
chattel paper” under the UCC.


          (xvii)     Filings. If the Related Receivable was originated in a
State in which the filing of a financing statement under the UCC is required to
perfect a security interest in the Financed Equipment, such filings or
recordings have been duly made and show Originator named as the original secured
party under the Related Receivable and the Trustee has the same rights as such
secured party has or would have (if such secured party were still the owner of
the Receivable) against all parties claiming an interest in such Financed
Equipment.


          (xviii)     Valid and Binding Obligation of Obligor. Each Related
Receivable is the legal, valid and binding obligation in writing of the Obligor
thereunder and is enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally, and all parties to such contract
had full legal capacity to execute and deliver all documents related thereto and
to grant the security interest purported to be granted thereby. Each Related
Receivable is not subject to any right of set-off by the Obligor.


          (xix)     Characteristics of Obligors. As of the date of each
Obligor’s application for the loan from which the Related Receivable arises, no
Obligor (a) was the subject of any federal, state or other bankruptcy,
insolvency or similar proceeding pending on the date of application, (b) had not
been the subject of more than one federal, state or other bankruptcy, insolvency
or similar proceeding within the ten (10) years immediately preceding the
origination of the Related Receivable or (c) was domiciled outside the United
States.


          (xx)     Casualty. To Originator’s knowledge, no Financed Equipment
which is part of any Related Receivable has been the subject of a Casualty.


          (xxi)     No Agreement to Lend. The Obligor with respect to each
Related Receivable does not have any option under the Receivable to borrow from
any person any funds secured by the Financed Equipment.


          (xxii)     Obligation to Dealers or Others. Buyer and its assignees
will assume no obligation to Dealers, the Gehl Equipment Sellers or other
originators or holders of the Related Receivables (including, but not limited to
Dealer Reserve Amounts) as a result of its purchase of the Related Receivables.


          (xxiii)     No Impairment. Neither Originator nor Buyer has done
anything to convey any right to any Person that would result in such Person
having a right to payments due under any Related Receivables or otherwise to
impair the rights of Buyer, the Issuer, the Trustee or the Noteholders in any
Related Receivable or the proceeds thereof.


7

--------------------------------------------------------------------------------

          (xxiv)     Receivables Not Assumable. No Related Receivable is
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to Originator with respect to such Related
Receivable.


          (xxv)     Servicing. The servicing of each Related Receivable and the
collection practices relating thereto have been lawful and in accordance with
the standards set forth in the Sale and Servicing Agreement; and other than the
Servicer and the Backup Servicer pursuant to the Basic Documents, no other
person has the right to service the Receivables; provided, however, that the
Servicer may from time to time use Subservicers to assist it in certain
collection efforts in accordance with the Sale and Servicing Agreement.


          (xxvi)     Creation of Security Interest. This Agreement creates a
valid and continuing security interest (as defined in the UCC) in the
Receivables and the other Assets in favor of Buyer, which security interest in
the Receivables is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from Originator.


          (xxvii)     Perfection of Security Interest. Originator has caused (or
will have caused within ten (10) days of the sale of the Financed Equipment to
the Obligor), the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Receivables and the other Assets (to the
extent perfection can be obtained through filing) granted to Buyer hereunder
pursuant to Section 2.1 and the related Sale Assignment.


          (xxviii)     No Other Security Interests. Other than the security
interest granted to Buyer pursuant to Section 2.1 and the related Sale
Assignment, Originator has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or the other Assets,
other than such security interests as were released at or before the conveyance
thereof. Originator has not authorized the filing of and is not aware of any
financing statements filed against Originator that include a description of
collateral covering any portion of the Receivables and the other Assets other
than any financing statement relating to the security interest granted to Buyer
hereunder or that has been terminated or released as to the Receivables and the
other Assets. There are no judgments or tax lien filings against Originator.


          (xxix)     Notations on Contracts; Financing Statement Disclosure. The
Servicer has in its possession copies of all Contracts that constitute or
evidence the Receivables. The Contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than Buyer and/or
the Trustee for the benefit of the Noteholders. All financing statements filed
or to be filed against Originator in favor of Buyer in connection herewith
describing the Assets contain a statement to the following effect: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the secured party.”


          (xxx)     Records. On or prior to each Funding Date, Originator will
have caused its records (including electronic ledgers) relating to each Related
Receivable to be conveyed by it on such Funding Date to be clearly and
unambiguously marked to reflect that such Related Receivable was conveyed by it
to Buyer.


8

--------------------------------------------------------------------------------

          (xxxi)     Computer Information. The computer diskette, computer tape
or other electronic transmission made available by Originator to Buyer on each
Funding Date is, as of the related Cutoff Date, complete and accurate and
includes a description of the Receivables described in Schedule A to the related
Sale Assignment.


          (xxxii)     No Titling Requirement. None of the states in which the
Receivables are originated require that a certificate or other evidence of title
be issued or obtained with respect to any Financed Equipment which is part of
any Receivable sold hereunder.


          (xxxiii)     Cross Collateralization. Each Cross Collateralized
Contract which has been sold by Originator to any third party has been sold
subject to an enforceable agreement which provides that (i) such purchaser
disclaims any right, title or interest in or to any Financed Equipment related
to any Receivables sold hereunder, (ii) to the extent such purchaser is deemed
to have any interest in any such Financed Equipment, such purchaser shall have
agreed to subordinate its interest in such Financed Equipment to the claims or
rights of Originator or any other holder or pledgee of such Cross Collateralized
Contract with respect to such Financed Equipment and (iii) any agreement
governing a subsequent sale of such Cross Collateralized Contract by such
purchaser shall contain a provision requiring all subsequent purchasers to
provide a written disclaimer acknowledgement and a subordination agreement
substantially similar to those set forth in subclauses (i) and (ii) hereof.


          (xxxiv)     Contracts. Receivables were originated using Contracts and
other documents which at the time of execution complied in all material respects
with all applicable provisions of state law.


        3.3     Repurchase Upon Breach.(a) Originator or Buyer, as the case may
be, shall inform the other party to this Agreement promptly, in writing, upon
the discovery of any breach of Originator’s representations and warranties made
pursuant to Section 3.2 (without regard to any limitations therein as to
Originator’s knowledge), including without limitation, any failure of any
Receivable to constitute an “Eligible Receivable” at the time of purchase
hereunder, and upon receipt by Originator of notice of such breach, Originator
(for the benefit of Buyer, the Issuer, the Trustee and the Noteholders) shall
repurchase any Receivable if (A) the value of such Receivable is materially and
adversely affected by the breach or (B) Buyer’s or the Noteholders’ interest in
such Receivable was materially and adversely affected by the breach, in each
case as determined by Buyer or the Majority Noteholder in its reasonable
discretion (such Receivables, “PSA Defective Receivables”), providedhowever,
that Buyer shall not be required to demonstrate satisfaction of the conditions
set forth in subclauses (A) or (B) above in making its determination that any
Receivable was not an Eligible Receivable at the time of purchase hereunder. The
obligation of Originator to repurchase the Receivables under this Section 3.3
shall not be dependent on the actual knowledge of Originator of any breached
representation or warranty. The repurchase shall occur as of the last day of the
Accrual Period immediately following receipt by Originator of notice of such
breach (or at the Noteholders’ option, the last day of the first Accrual Period
following such discovery). In consideration of the repurchase of any Receivable,
Originator shall remit the Purchase Amount to the Collection Account on behalf
of Buyer in immediately available funds, within five (5) Business Days of
Originator’s receipt of notice from Buyer of the Noteholders’ determination that
such Receivable is a PSA Defective Receivable. The sole remedy of Buyer with
respect to a breach of representations and warranties pursuant to Section 3.1
shall be to enforce Originator’s obligation to purchase such PSA Defective
Receivables; provided, however, that Originator shall indemnify Buyer (and its
assignees) against all PSA Losses, which may be asserted against or incurred by
any of them as a result of third party claims arising out of the events or facts
giving rise to such breach, including without limitation, any PSA Losses related
to any breach of subclause (b) or (c) of the definition of Eligible Receivables.

9

--------------------------------------------------------------------------------

            (b)     If the Insolvency Event related to a 341 Hearing has not
been discharged by the bankruptcy court or other similar court presiding over
such Insolvency Event within 90 days of the conveyance of the Related Receivable
by Originator to Buyer pursuant to Section 2.1(a), Originator shall repurchase
such Receivable as of the last day of such next Accrual Period for an amount
equal to the Purchase Amount.

        3.4     Custody of Receivable Files.

            (a)     In connection with each sale, transfer and assignment of
Receivables and related other Assets to Buyer pursuant to this Agreement and
each Sale Assignment, each transfer thereof by Buyer to the Issuer pursuant to
the Sale and Servicing Agreement, and each pledge thereof by the Issuer to the
Trustee pursuant to the Indenture, the Custodian shall act as custodian of the
following documents or instruments in its possession which shall be delivered to
the Custodian on or before the Closing Date or the related Funding Date in
accordance with Section 3.4(b) (with respect to each Receivable):

          (i)     The fully executed original of the Contract evidencing the
Receivable (together with any agreements modifying or assigning the Receivable,
including without limitation any extension agreements); and


          (ii)     The original note or chattel paper (or other evidence of a
security interest and a promise of payment) in the name of the Obligor with any
required notations evidencing Originator’s security interest in the related
Receivables and all related documents that Originator shall keep on file in
accordance with its customary procedures and which evidence the Obligor’s
payment agreement as well as a security interest in the Financed Equipment
(including each UCC filing required under Section 3.2(xvii)) or, if not yet
received, a copy of such note, chattel paper or other documents.


            (b)     In connection with any Funding Date, Originator shall cause
to be delivered to the Custodian the Receivable Files for the Related
Receivables to be purchased not less than four Business Days prior to the
related Funding Date to be held by the Custodian in accordance with the terms of
the Sale and Servicing Agreement. At the time and to the extent Buyer is
required to repurchase a Receivable pursuant to Section 3.5 of the Sale and
Servicing Agreement, Originator shall be required to repurchase such Receivable
from Buyer for the Purchase Amount whereupon the Custodian shall release to
Buyer or its designee the related Receivable File and other Assets. Upon such
release, Buyer shall execute and deliver to Originator all reasonable
instruments of transfer or assignment, without recourse, as are prepared by
Originator and delivered to Buyer and as are necessary or desirable to vest in
Originator or its designee title to the Receivable and related Assets.

10

--------------------------------------------------------------------------------

ARTICLE IV
CONDITIONS

        4.1     Conditions to Obligation of Buyer. The obligation of Buyer to
purchase any Receivables is subject to the satisfaction of the following
conditions on the related Funding Date:

            (a)     as of each Funding Date, (i) Originator shall not be
insolvent and shall not become insolvent as a result of the transfer of the
Related Receivables on such Funding Date, (ii) Originator shall not have
incurred debts, the amount of which are beyond its ability to pay as such debts
mature, (iii) the transfer of the Related Receivables and other Assets shall not
have been made with intent to hinder, delay or defraud any Person and (iv) the
remaining assets of Originator shall not constitute unreasonably small capital
to carry out its business as then conducted;

            (b)     the Facility Termination Date shall not have occurred;

            (c)     Originator shall have delivered to Buyer an Officer’s
Certificate, which certifies that each of the representations and warranties
made by Originator pursuant to Section 3.1 and in the other Basic Documents with
respect to the Related Receivables to be purchased on such Funding Date shall be
true and correct as of such Funding Date with the same force and effect as if
made on such date (or, if any such representation or warranty is expressly
stated to be made as of a specific date, as of such specific date) and
Originator shall have performed all obligations to be performed by it hereunder
and in any Sale Assignment on or prior to such Funding Date, and has satisfied
each condition precedent set forth in this Section 4.1(a) as of such Funding
Date;

            (d)     Originator shall have, at its own expense, on or prior to
the Funding Date, indicated in its computer files that the Related Receivables
to be purchased on such Funding Date have been sold to Buyer pursuant to this
Agreement or a Sale Assignment, as applicable;

            (e)     Originator shall have taken any action required to maintain
the first priority perfected ownership interest of Buyer in the Related
Receivables and the other Assets;

            (f)     no selection procedures adverse to the interests of Buyer or
the Noteholders shall have been utilized in selecting the Related Receivables to
be sold on such Funding Date;

            (g)     Originator shall have filed or caused to be filed all
necessary UCC-l financing statements (or amendments thereto) necessary to
maintain (in each case assuming for purposes of this clause (g) that such
perfection may be achieved by making the appropriate UCC or similar filings), or
taken any other steps necessary to maintain, (i) the first priority perfected
ownership interest of Buyer with respect to the Related Receivables and other
Assets to be transferred on such Funding Date;

11

--------------------------------------------------------------------------------

            (h)     Originator shall have executed and delivered a Sale
Assignment in the form of Exhibit A (a “Sale Assignment”);

            (i)     Originator shall deliver such other documents as Buyer may
reasonably request;

            (j)     the transactions contemplated by the Sale and Servicing
Agreement to be consummated on such Funding Date shall be consummated on such
date substantially contemporaneously herewith; and

            (k)     each of the conditions precedent to the making of an Advance
set forth in the Indenture and the Note Purchase Agreement shall have been
satisfied.

ARTICLE V
REPRESENTATIONS AND COVENANTS OF ORIGINATOR

        Originator represents, warrants and agrees with Buyer (and its
assignees, including the Trustee and the Noteholders) as follows on which Buyer
is deemed to have relied in acquiring the Receivables (and upon which the
Trustee and the Noteholders shall be deemed to have relied in entering into the
Basic Documents and consummating the transactions contemplated thereby);
provided, however, that to the extent that any provision of this
Article conflicts with any provision of the Sale and Servicing Agreement, the
Sale and Servicing Agreement shall govern. The representations speak as of the
execution and delivery of this Agreement, as of the Closing Date and as of each
Funding Date, and shall survive the sale of the Receivables to Buyer, the
transfer thereof by Buyer to the Issuer pursuant to the Sale and Servicing
Agreement and the pledge thereof by the Issuer to the Trustee under the
Indenture.

        5.1     Protection of Right, Title and Interest.

            (a)    Filings. Originator shall authorize and cause all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of Buyer in and to the Receivables and
the other property included in the Assets to be promptly filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title and
interest of Buyer hereunder to the Receivables and the other property sold
hereunder. Originator shall deliver (or cause to be delivered) to Buyer
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above as soon as available following such
recordation, registration or filing. Buyer shall cooperate fully with Originator
in connection with the obligations set forth above and shall execute any and all
documents reasonably required to fulfill the intent of this paragraph.

            (b)    Name Change. Originator’s legal name is as set forth in the
first paragraph of this Agreement and its organizational identification number
is 1G01013. Originator shall not change its name, identity, jurisdiction of
organization, form of organization or corporate structure in any manner that
would, could or might make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
meaning of Section 9-506 of the UCC, unless it shall have given Buyer, the
Noteholders and the Trustee at least thirty (30) days’ prior written notice
thereof and shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements. Promptly upon such
filing, Originator shall deliver an Opinion of Counsel to Buyer, the Trustee and
the Noteholders, in a form and substance reasonably satisfactory to the
Noteholders, stating either (A) all financing statements and continuation
statements have been authorized, executed and filed that are necessary fully to
preserve and protect the interest of Buyer and the Trustee in the Assets, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (B) no such action shall be necessary to
preserve and protect such interest.

12

--------------------------------------------------------------------------------

            (c)    Location Change.  Originator’s principal place of business
and chief executive office is 143 Water Street, West Bend, Wisconsin 53095.
Originator shall have an obligation to give Buyer, the Noteholders and the
Trustee at least 30 days’ prior written notice of any relocation of its chief
executive office or a change in its jurisdiction of organization if, as a result
of such relocation or change, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement. Originator shall at all times be organized
under the laws of the United States (or any State thereof), maintain each office
from which it shall service Receivables, and its chief executive office and
jurisdiction of organization, within the United States of America.

        5.2     Other Liens or Interests.  Except for the conveyances under this
Agreement, the Sale and Servicing Agreement, the Indenture and the other Basic
Documents, Originator: (a) shall not sell, pledge, assign or transfer to any
Person, or grant, create, incur, assume or suffer to exist any Lien on, any
interest in, to and under the Receivables and the other Assets, and (b) shall
defend the right, title and interest of Buyer in, to and under the Receivables
against all claims of third parties claiming through or under Originator.

        5.3     Costs and Expenses. Originator agrees to pay all reasonable
costs and disbursements in connection with the perfection, as against all third
parties, of Buyer’s right, title and interest in, to and under the Receivables.

        5.4     Indemnification.

            (a)     Subject to the limitation of remedies set forth in Section
3.2 hereof with respect to a breach of any representations and warranties
contained in Section 3.1 hereof, Originator shall indemnify Buyer, the Issuer,
the Backup Servicer, the Trustee, the Note Purchaser, the Noteholders and their
respective officers, directors, agents and employees for any costs (including
reasonable fees and expenses of counsel), expenses, losses, damages, claims,
judgments, settlements and other liabilities (collectively “PSA Losses”),
arising out of or resulting from the transactions contemplated by the Basic
Documents or the breach by Originator or any Gehl Party of any provision of any
Basic Document, including without limitation, the representations, warranties
and covenants made by the Gehl Parties in the Basic Documents.

13

--------------------------------------------------------------------------------

            (b)     Originator shall indemnify, defend and hold harmless the
Seller, the Issuer, the Backup Servicer, the Trustee, the Noteholder and their
respective officers, directors, agents and employees from and against any and
all PSA Losses, arising out of or resulting from (i) the ownership by Buyer, the
Issuer, or any of their agents or subcontractors, of any Financed Equipment,
(ii) the failure of Buyer, Originator, the Issuer or any Dealer to comply with
any federal, state or local law (including any Consumer Law) which governs the
origination, servicing or sale of any Financed Equipment or which imposes an
obligation to obtain any license or complete any registration or filing or
satisfy any other administrative requirement in connection with the origination,
ownership, servicing or sale of any Financed Equipment, (iii) any reduction in
the proceeds of the Receivables available to the Issuer caused in whole or in
part by the commingling of collections on the Receivables by any Gehl Party at
any time with other funds, and (iv) an uninsured loss resulting from any
Casualty with respect to Financed Equipment to the extent the Servicer did not
enforce the Obligor’s duty to obtain insurance coverage for such Financed
Equipment in accordance with the terms of the Contract.

            (c)     Originator shall indemnify, defend and hold harmless Buyer,
the Issuer, the Backup Servicer, the Trustee, the Noteholder and their
respective officers, directors, agents and employees from and against any taxes
that may at any time be asserted against any such Person with respect to the
transactions contemplated in this Agreement and any of the Basic Documents
(except any income taxes or franchise taxes with respect to the Noteholder and
with respect to the Trustee and the Backup Servicer arising out of fees paid to
the Trustee and the Backup Servicer and except any taxes to which the Trustee
may otherwise be subject), including without limitation any sales, gross
receipts, general corporation, limited liability company, tangible personal
property, privilege or license taxes (but, in the case of the Issuer, not
including any taxes asserted with respect to federal or other income taxes or
franchise taxes arising out of distributions on the Note or otherwise) and costs
and expenses arising out of or incurred in defending against the same.

            (d)     Originator shall indemnify, defend and hold harmless Buyer,
the Issuer, the Backup Servicer, the Trustee, the Noteholder and their
respective officers, directors, agents and employees from and against any PSA
Losses incurred by reason of (i) Originator or the Servicer’s willful
malfeasance, bad faith or negligence in the performance of their duties under
any Basic Document, or by reason of reckless disregard of their obligations and
duties under any Basic Document and/or (ii) any violation of Federal or state
securities laws by the Issuer in connection with the offering and sale of the
Note to the extent such violation arises from any information provided by
Originator or the Servicer to the Issuer for use in marketing the Notes.

        Indemnification under this Section shall survive the termination of this
Agreement, the Sale and Servicing Agreement or the Indenture, as applicable, and
shall include reasonable fees and expenses of counsel and other expenses of
litigation. If Originator shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to Originator, without interest. Any party seeking
indemnification under this Section 5.4 (a “PSA Indemnified Party”) shall
promptly notify Originator in writing of the assertion of any claim or the
discovery of any fact upon which the party seeking indemnification intends to
base a claim for indemnification hereunder. With respect to any claim made by a
third party against which a PSA Indemnified Party is seeking indemnification
hereunder, Originator shall have the right, at its own expense, to participate
in or assume the defense thereof from the party seeking indemnification, so long
as Originator acknowledges its indemnification obligation to the applicable PSA
Indemnified Party and such party shall fully cooperate with Originator subject
to reimbursement for actual out-of-pocket expenses incurred as a result of such
request by Originator; provided, however, that Originator may not, without the
prior written consent of the Majority Noteholder and the Buyer, effect any
settlement of any pending or threatened proceeding in respect of which a
Noteholder or Buyer is or could have been a party or in respect of which
indemnity could have been sought by either the Majority Noteholder or Buyer
hereunder. If Originator does not elect to assume control or otherwise
participate in the defense of any third-party claim after receipt of notice
thereof from the PSA Indemnified Party, Originator, in the absence of gross
negligence or willful misconduct on the part of the PSA Indemnified Party, shall
be bound by the results obtained by the PSA Indemnified Party with respect to
such claim.

14

--------------------------------------------------------------------------------

        Notwithstanding any provision of this Section 5.4 or any other provision
of this Agreement, nothing herein shall be construed as to require Originator to
provide any indemnification hereunder or under any other Basic Document for any
PSA Losses incurred in connection with credit losses with respect to the
Receivables or the Financed Equipment.

        5.5     Cross Collateralized Contracts. With respect to any Cross
Collateralized Contracts, Originator hereby disclaims any right, title or
interest in or to any Financed Equipment related to Receivables sold hereunder,
and, to the extent Originator is deemed to have any interest in any such
Financed Equipment based on the operation of such provisions, Originator hereby
subordinates any interest it may have in such Financed Equipment to the claims
or rights of Buyer, the Issuer and the Trustee on behalf of the Noteholders with
respect to such Financed Equipment. In addition, Originator agrees not to sell
any Contract owned by Originator which is part of a series of Contracts executed
by the same obligor which contain one or more “cross-collateralization” or
similar provisions as described above, without first securing the written
agreement (in form and substance satisfactory to the Note Purchaser) of the
party to whom such Contract is to be sold which shall provide that: (i) such
purchaser shall disclaim any right, title or interest in or to any Financed
Equipment related to any Receivables sold hereunder, (ii) to the extent such
purchaser is deemed to have any interest in any such Financed Equipment, such
purchaser shall have agreed to subordinate its interest in such Financed
Equipment to the claims or rights of Buyer, the Issuer and the Trustee on behalf
of the Noteholder with respect to such Financed Equipment and (iii) such
purchaser shall further covenant that any agreement governing a subsequent sale
of such Contract shall contain a provision requiring all subsequent purchasers
to provide a written disclaimer acknowledgement and a subordination agreement
substantially similar to those set forth in subclauses (i) and (ii) of this
paragraph.

        5.6     Ineligible Receivables. Originator may at any time upon request
of Buyer repurchase Ineligible Receivables and Receivables in excess of the
Aggregate Concentration Adjustment Amount from Buyer at a price equal to the
discounted value of the remaining payments on such Receivables using the
Portfolio Discount Rate (the “PSA Repurchase Price”) provided that no Borrowing
Base Deficiency shall exist after giving effect to any such repurchase. Upon
receipt of the PSA Repurchase Price in respect of any Receivable to be
repurchased hereunder and written instructions from the Servicer, Buyer shall
release (or cause to be released) to Originator the related Receivable File and
other related Assets and shall execute and deliver all instruments of transfer
or assignment, without recourse, as are prepared by Originator and delivered to
Buyer and necessary or desirable to vest in Originator title to such Receivables
and related Assets.

15

--------------------------------------------------------------------------------

        5.7     Representations and Warranties of Originator.

            (a)    Organization and Good Standing. Originator has been duly
organized and is validly existing as a corporation solely under the laws of the
State of Wisconsin.

            (b)    Due Qualification. Originator is duly qualified to do
business as a foreign corporation in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership of
property or the conduct of its business (including the sale of the Receivables
as required by this Agreement) shall require such qualification or where the
failure to be so qualified could reasonably be expected to have a material
adverse effect on Buyer (including its assignees and pledgees) or the
Receivables.

            (c)    Power and Authority. Originator has the power (corporate and
other) and authority to execute and deliver this Agreement and the other Basic
Documents to which it is a party and to carry out its terms and their terms,
respectively; Originator has full power and authority to acquire, own, sell and
assign the Receivables and the other Assets to be sold and assigned to and
deposited with Buyer by it and has duly authorized such sale and assignment to
Buyer by all necessary corporate action; and Originator has the power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is currently conducted; and the execution,
delivery and performance of this Agreement and the Basic Documents to which
Originator is a party have been duly authorized by Originator by all necessary
corporate action.

            (d)    Valid Sale; Binding Obligations. This Agreement effects a
valid sale, transfer and assignment of the Receivables and the other Assets to
Buyer, enforceable against Originator and creditors of and purchasers from
Originator; and this Agreement and the Basic Documents to which Originator is a
party, when duly executed and delivered by each party hereto and thereto, shall
constitute legal, valid and binding obligations of Originator enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

        (e)    No Violation. The consummation of the transactions contemplated
by this Agreement and the Basic Documents and the fulfillment of the terms of
this Agreement and the Basic Documents does not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the articles of incorporation or
bylaws of Originator, or any indenture mortgage, deed of trust or other material
agreement or instrument to which Originator is a party or by which it is bound
or any of its properties are subject, or result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than the Basic
Documents, or violate any law, order, rule or regulation applicable to
Originator of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over Originator or any of its properties.

16

--------------------------------------------------------------------------------

            (f)    No Proceedings. There are no suits, actions, proceedings or
investigations pending or, to Originator’s knowledge, threatened against
Originator, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality having jurisdiction over Originator or
its properties (A) asserting the invalidity of this Agreement, the Note or any
of the Basic Documents, (B) seeking to prevent the issuance of the Note or the
consummation of any of the transactions contemplated by this Agreement or any of
the Basic Documents, (C) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect (x) the performance by
Originator of its obligations under, or the validity or enforceability of, the
Receivables or the Assets, this Agreement, the Note or any of the other Basic
Documents or (y) any action to be taken by Originator in connection with the
obligations of Originator under any of the Basic Documents, or (D) relating to
Originator and which might reasonably be expected to adversely affect the
federal or state income, excise, franchise or similar tax attributes of the
Note.

            (g)    No Consents. No consent, approval, authorization or order of
or declaration or filing with any governmental authority (other than routine
filings with the Securities and Exchange Commission) is required to be made or
obtained by Originator in connection with the consummation of the transactions
contemplated by this Agreement and the Basic Documents, except such as have been
duly made or obtained.

            (h)    Financial Condition. Originator has a positive net worth and
is able to and does pay its liabilities as they mature. Originator is not in
default under any obligation to pay money to any Person except for matters being
disputed in good faith which do not involve an obligation of Originator on a
promissory note. Originator will not use the proceeds from the transactions
contemplated by the Basic Documents to give any preference to any creditor or
class of creditors, and this transaction will not leave Originator with
remaining assets which are unreasonably small compared to its ongoing
operations.

            (i)    Solvency; Fraudulent Conveyance. Both before and after giving
effect thereto, Originator is solvent and will not be rendered insolvent as the
result of entering into any transaction contemplated by this Agreement or any of
the Basic Documents to which it is a party and, after giving effect to the
transactions contemplated hereby and thereby will not be left with an
unreasonably small amount of capital with which to engage in its business.
Originator does not intend to incur, nor does it believe that it has incurred,
debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Originator or any of its
assets. The amount of consideration being received by Originator upon the sale
of the Receivables to Buyer constitutes reasonably equivalent value and fair
consideration for such Receivables. Originator is not transferring any
Receivables with any intent to hinder, delay or defraud any of its creditors.

            (j)    Certificate, Statements and Reports. The officer’s
certificates, statements, reports and other documents prepared by Originator and
furnished by Originator pursuant to this Agreement or any other Basic Document
to which it is a party, and in connection with the transactions contemplated
hereby or thereby, when taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained herein or therein not misleading.

17

--------------------------------------------------------------------------------

            (k)    Legal Counsel, etc. Originator consulted with its own legal
counsel and independent accountants to the extent it deems necessary regarding
the tax, accounting and regulatory consequences of the transactions contemplated
hereby, Originator is not participating in such transactions in reliance on any
representations of any other party, their affiliates or their counsel with
respect to tax, accounting and regulatory matters.

            (l)    No Default. Originator is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in, and is not otherwise in default under (i) any law or statute
applicable to it, including, without limitation, any Consumer Law, (ii) any
judgment, decree, writ, injunction, order, award or other action of any court or
governmental authority or arbitrator or any order, rule or regulation of any
federal, state, county, municipal or other governmental or public authority or
agency having or asserting jurisdiction over it or any of its properties or
(iii) (x) any indebtedness or any instrument or agreement under or pursuant to
which any such indebtedness has been, or could be, issued or incurred or (y) any
other instrument or agreement to which it is a party or by which it is bound or
any of its properties is affected, including, without limitation, the Basic
Documents, which with respect to the foregoing either individually or in the
aggregate, (A) could reasonably be expected to result in a Material Adverse
Change with respect to Originator, or in any impairment of the right or ability
of Originator to carry on its business substantially as now conducted or (B)
could reasonably be expected to materially and adversely affect Originator’s
performance of its obligations hereunder, or the validity or enforceability of
this Agreement or the Basic Documents.

            (m)    No Broker. Originator has not dealt with any broker,
investment banker, agent, or other Person who may be entitled to any commission
or compensation in connection with the sale of Receivables.

            (n)    Investment Company. Originator is not an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended, that is required to
be registered as such under such Act.

            (o)    Taxes. Originator has filed when due all federal and state
tax returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than taxes, the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Originator). Any taxes,
fees and other governmental charges payable by Originator in connection with
consummation of the transactions contemplated by this Agreement and the other
Basic Documents to which Originator is a party and the fulfillment of the terms
of this Agreement and the other Basic Documents to which Originator is a party
have been paid or will be paid when due.

18

--------------------------------------------------------------------------------

            (p)    Cross Collateralization. Each Cross Collateralized Contract
which has been sold by Originator to any third party has been sold subject to an
enforceable agreement which provides that (i) such purchaser disclaims any
right, title or interest in or to any Financed Equipment related to any
Receivables sold hereunder, (ii) to the extent such purchaser is deemed to have
any interest in any such Financed Equipment, such purchaser shall have agreed to
subordinate its interest in such Financed Equipment to the claims or rights of
Buyer, the Issuer and the Trustee on behalf of the Noteholders with respect to
such Financed Equipment and (iii) any agreement governing a subsequent sale of
such Cross Collateralized Contract by such purchaser shall contain a provision
requiring all subsequent purchasers to provide a written disclaimer
acknowledgement and a subordination agreement substantially similar to those set
forth in subclauses (i) and (ii) hereof.

ARTICLE VI
MISCELLANEOUS

        6.1     Obligations of Originator.  The obligations of Originator under
this Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

        6.2     Buyer Assignment of Repurchased Receivables.  With respect to
all Receivables repurchased by Originator pursuant to this Agreement, Buyer
shall sell, transfer, assign, set over and otherwise convey to Originator,
without recourse, representation or warranty, all of Buyer’s right, title and
interest in, to and under such Receivables, and all security and documents
relating thereto.

        6.3     Assignment. Originator acknowledges and agrees that: (a) Buyer
will, pursuant to the Sale and Servicing Agreement, sell the Receivables and the
other Assets conveyed hereunder to the Issuer and assign its rights under this
Agreement to the Issuer, (b) the Issuer will, pursuant to the Indenture, pledge
such Receivables and other Assets and certain other assets to the Trustee, and
(c) the representations, warranties and covenants contained in this Agreement
and the rights of Buyer under this Agreement are intended to benefit the Issuer,
the Trustee and the Noteholders. Originator hereby consents to all such sales
and assignments and agrees that enforcement of a right or remedy hereunder by
the Trustee shall have the same force and effect as if the right or remedy had
been enforced or executed by Buyer.

        6.4     Amendment. This Agreement may be amended from time to time, by a
written amendment duly executed and delivered by Originator and Buyer (x) with
the written consent of the Majority Noteholder and (y) if the Rating Agency
Condition has been satisfied.

        It shall not be necessary for the consent of the Noteholders pursuant to
this Section to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.

        6.5     Nonpetition Covenant.

            (a)     Notwithstanding any prior termination of this Agreement,
Originator and Buyer shall not, prior to the date which is one year and one day
after the termination of this Agreement in accordance with Section 6.16 hereof,
acquiesce, petition or otherwise invoke or cause Buyer to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against Buyer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official with respect to Buyer or any substantial
part of its property, or ordering the winding up or liquidation of the affairs
of Buyer in connection with any obligations arising under or in connection with
any of the Basic Documents including, without limitation, any breach of a
representation and warranty or other agreement by Buyer hereunder.

19

--------------------------------------------------------------------------------

            (b)     Originator hereby agrees that damages will not be an
adequate remedy for breach of this covenant and that this covenant may be
specifically enforced by Buyer (or the Trustee on behalf of the Noteholders).
This Section 6.5 shall survive the termination of this Agreement.

        6.6     Waivers. No failure to exercise and no delay in exercising any
right, remedy, power or privilege hereunder or under any Sale Assignment, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise hereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein and under each Sale
Assignment provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.

        6.7     Notices.  All demands, notices and communications under this
Agreement shall be delivered in accordance with the Sale and Servicing
Agreement.

        6.8     Costs and Expenses. Originator will pay all expenses incident to
the performance of its obligations under this Agreement and Originator agrees to
pay all reasonable out-of-pocket costs and expenses of Buyer, excluding fees and
expenses of counsel, in connection with the perfection as against third parties
of Buyer’s right, title and interest in, to and under the Receivables and the
enforcement of any obligation of Originator hereunder.

        6.9     Headings and Cross-References. The headings of the various
Articles and Sections herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof. References in this
Agreement to Section names or numbers are to such Sections of this Agreement
unless otherwise expressly indicated.

        6.10     Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. SECTION 2.1(a) OF THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES UNDER SUCH SECTION SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

        6.11     Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

20

--------------------------------------------------------------------------------

        6.12     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        6.13     Intention of Parties Regarding Delaware Securitization Act. It
is the intention of Originator and Buyer that the transfer and assignment of the
property contemplated by Section 2.1(a) of this Agreement shall constitute a
sale of property from Originator to Buyer, conveying good title thereto free and
clear of any liens, and the beneficial interest in and title to such assets
shall not be part of Originator’s estate in the event of the filing of a
bankruptcy petition by or against Originator under any bankruptcy or similar
law. In addition, for purposes of complying with the requirements of the
Asset-Backed Securities Facilitation Act of the State of Delaware, 6 Del. C. §
2701A, et seq. (the “Securitization Act”), each of the parties hereto hereby
agrees that:

          (a)     any property, assets or rights purported to be transferred, in
whole or in part, by Originator to Buyer pursuant to this Agreement shall be
deemed to no longer be the property, assets or rights of Originator;


          (b)     none of Originator, its creditors or, in any insolvency
proceeding with respect to Originator or Originator’s property, a bankruptcy
trustee, receiver, debtor, debtor in possession or similar person, to the extent
the issue is governed by Delaware law, shall have any rights, legal or
equitable, whatsoever to reacquire (except pursuant to a provision of this
Agreement), reclaim, recover, repudiate, disaffirm, redeem or recharacterize as
property of Originator any property, assets or rights purported to be
transferred, in whole or in part, by Originator to Buyer pursuant to this
Agreement;


          (c)     in the event of a bankruptcy, receivership or other insolvency
proceeding with respect to Originator or Originator’s property, to the extent
the issue is governed by Delaware law, such property, assets and rights shall
not be deemed to be part of Originator’s property, assets, rights or estate; and


          (d)     the transaction contemplated by this Agreement shall
constitute a “securitization transaction” as such term is used in the
Securitization Act.


        6.14     Merger and Integration. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Basic Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.6.15 Survival of Representations and
Warranties. The representations and warranties of the parties hereto and all
provisions for remedies and indemnification contained herein shall survive the
termination of this Agreement. In addition, all causes of action arising prior
to the date of termination shall continue in full force and effect irrespective
of the termination of this Agreement.

        6.16     Termination. This Agreement shall not terminate until
termination of the Sale and Servicing Agreement in accordance with the terms of
the Sale and Servicing Agreement.

[signature page follows]

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the day and the year first above written.

GEHL COMPANY, as Originator      
  By: /s/ Thomas M. Rettler Name: Thomas M. Rettler Title: Vice President and
Chief Financial Officer



GEHL RECEIVABLES LLC, as Buyer      
  By: /s/ Thomas M. Rettler Name: Thomas M. Rettler Title: Vice President and
Chief Financial Officer












[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]